DIAL, Justice,
concurring.
I believe that having each allegation read to the child in the court’s presence and inquiring if he understood each part is sufficient compliance with TEX.FAM. CODE ANN. § 54.03(b)(1).
I agree with the majority that asking the child, “Do you understand the consequences of this hearing we are about to start?” is not the sort of explanation contemplated by § 54.03(b)(2). At a minimum the record should reflect that the child has *108been advised correctly of the possible punishment he is facing.